Exhibit 3(i).2 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Conversion (PURSUANT TO NRS 92A.205) Page 1 Filed in the office of Document Number 20140057628-85 Ross Miller Secretary of State State of Nevada Filing Date and Time 01/27/2014 9:05 AM Entity Number E0044992014-9 USE BLACK INK ONLY -DO NOT HIGHLIGHT ABOVE SPACEIS FOR OFFICE USEONLY Articles of Conversion (Pursuant to NRS 92A.205) 1. Name and jurisdiction of organization of constituent entity and resulting entity: GLOBAL IMMUNE TECHNOIOGIES, INC. Name of constituent entity WYOMING CORPORATION Jurisdiction Entity type* and, UNIVERSAL RESOURCES Name of resulting entity NEVADA CORPORATION Jurisdiction Entity type * 2. A plan of conversion has been adopted by the constituent entity In compliance with the law of the Jurisdiction governing the constituent entity. 3. Location of plan of conversion: (check one) o The entire plan of conversion is attached to these articles. x The complete executed plan of conversion Is on file at the registered office or principal place of business of the resulting entity. o The complete executed plan of conversion for the resulting domestic limited partnership is on file at the records office required by NRS 88.330. * corporation, limited partnership, limited-liability limited partnership, limited-liability company or business trust. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Conversion Page 1 Revised: 8-31-11 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Conversion (PURSUANT TO NRS 92A.205) Page 2 USE BLACK INK ONLY -DO NOT HIGHLIGHT
